  Case 17-37321          Doc 39       Filed 02/15/19 Entered 02/15/19 14:38:57        Desc Main
                                        Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:
                                                       Case No. 1:17-bk-37321

      RODERICK MAURICE YOUNG                           Chapter 13

                                                       Honorable Janet S. Baer
                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

PLEASE TAKE NOTICE that on March 15, 2019 at 9:30 a.m., the undersigned will appear
before the Honorable Janet S. Baer at the Kane County Courthouse, 100 South Third Street,
Courtroom 240, Geneva, Illinois and will then and there present MOTION TO MODIFY PLAN,
a copy of which is hereby served upon you.

                                      CERTIFICATE OF SERVICE

I, Joseph Scott Davidson, hereby certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Glenn B. Stearns, Chapter 13 Trustee and via United States First Class
Mail to all parties listed on the attached service list, on February 15, 2019 before the hour of 5:00
p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois 60148.

                                                      /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
                  Case
Label Matrix for local    17-37321
                       noticing       Doc 39 PRAFiled  02/15/19
                                                 Receivables          Entered
                                                             Management, LLC    02/15/19 14:38:57      Desc
                                                                                            U.S. Bankruptcy     Main
                                                                                                             Court
0752-1                                            Document
                                             PO Box 41021            Page    2 of 5         Eastern Division
Case 17-37321                                  Norfolk, VA 23541-1021                        219 S Dearborn
Northern District of Illinois                                                                7th Floor
Eastern Division                                                                             Chicago, IL 60604-1702
Fri Feb 15 14:03:05 CST 2019
Aurora Loan Servicing, Inc.                    Capital One                                   Capital One
10350 Park Meadows Dr.                         Attn: Bankruptcy                              Po Box 30281
Littleton, CO 80124-6800                       Po Box 30253                                  Salt Lake City, UT 84130-0281
                                               Salt Lake City, UT 84130-0253


Credit One Bank Na                             Credit One Bank Na                            ECMC
Po Box 98873                                   Po Box 98875                                  PO BOX 16408
Las Vegas, NV 89193-8873                       Las Vegas, NV 89193-8875                      St Paul, MN 55116-0408



First Premier Bank                             First Premier Bank                            Harris & Harris, Ltd.
3820 N Louise Ave                              601 S Minnesota Ave                           111 W. Jackson Blvd.
Sioux Falls, SD 57107-0145                     Sioux Falls, SD 57104-4868                    Suite 400
                                                                                             Chicago, IL 60604-4135


(p)ILLINOIS DEPARTMENT OF REVENUE              Internal Revenue Service                      Midland Funding, LLC
BANKRUPTCY DEPARTMENT                          Po Box 7346                                   Midland Credit Management, Inc.
P O BOX 64338                                  Philadelphia, PA 19101-7346                   as agent for Midland Funding, LLC
CHICAGO IL 60664-0338                                                                        PO Box 2011
                                                                                             Warren, MI 48090-2011

(p)NATIONSTAR MORTGAGE LLC                     Premier Bankcard, Llc                         Real Time Resolutions, Inc
PO BOX 619096                                  Jefferson Capital Systems LLC Assignee        Attn: CT Corporation Systems, Inc.
DALLAS TX 75261-9096                           Po Box 7999                                   208 S. LaSalle St., 17th Fl, Suite 814
                                               Saint Cloud Mn 56302-7999                     Chicago, IL 60604-1101


Real Time Resolutions, Inc.                    (p)REAL TIME RESOLUTIONS INC                  Real Time Resolutions, iNC
1349 Empire Central Drive, Suite #1            PO BOX 36655                                  1349 Empire Central Dr.
Dallas, Texas 75247-4029                       DALLAS TX 75235-1655                          Suite 150
                                                                                             Dallas, TX 75247-4029


Shapiro Kreisman & Associates, LLC             Synchrony Bank                                U.S. Bank National Association, as trustee f
2121 Waukegan Rd.                              c/o PRA Receivables Management, LLC           c/o McCalla Raymer Leibert Pierce, LLC
Ste. 301                                       PO Box 41021                                  Bankruptcy Department
Bannockburn, IL 60015-1831                     Norfolk, VA 23541-1021                        1544 Old Alabama Road
                                                                                             Roswell, GA 30076-2102

Glenn B Stearns                                Joseph S Davidson                             Patrick S Layng
801 Warrenville Road Suite 650                 Sulaiman Law Group, Ltd.                      Office of the U.S. Trustee, Region 11
Lisle, IL 60532-4350                           2500 S. Highland Ave                          219 S Dearborn St
                                               Suite 200                                     Room 873
                                               Lombard, IL 60148-7103                        Chicago, IL 60604-2027

Roderick Maurice Young
2S540 White Birch Ln.
Wheaton, IL 60189-5933
                  Case 17-37321           Doc 39       Filed 02/15/19 Entered 02/15/19 14:38:57                      Desc Main
                                                         Document     Page 3 of 5
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Department of Revenue                       Nationstar Mortgage LLC                              (d)Nationstar Mortgage LLC
Bankruptcy Unit                                      Attn: Bankruptcy                                     Bankruptcy Department
Po Box 19035                                         350 Highland Dr.                                     P.O Box 619096
Springfield, IL 62794-9035                           Lewisville, TX 75067                                 Dallas, TX 75261-9741


(d)Nationstar Mortgage, LLC                          Real Time Resolutions, Inc.
350 Highland Dr.                                     Po Box 36655
Lewisville, TX 75067                                 Dallas, TX 75235




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S. Bank National Association                    (u)U.S. Bank National Association, as trustee        End of Label Matrix
                                                                                                          Mailable recipients   27
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 29
  Case 17-37321         Doc 39     Filed 02/15/19 Entered 02/15/19 14:38:57              Desc Main
                                     Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:
                                                         Case No. 1:17-bk-37321

     RODERICK MAURICE YOUNG                              Chapter 13

                                                         Honorable Janet S. Baer
                                    Debtor(s)

                                   MOTION TO MODIFY PLAN

          NOW COMES, RODERICK MAURICE YOUNG (the "Debtor"), through counsel,

SULAIMAN LAW GROUP, LTD., pursuant to 11 U.S.C. § 1329, moves this Court for an Order

Modifying Plan. In support thereof, Debtor states as follows:

          1.     On December 18, 2017, the Debtor filed a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code [Doc. #1]

          2.     On May 18 ,2018, an Order Confirming Plan was entered [Doc. # 33].

          3.     The Debtor’s confirmed provides:

          2.1. Debtor(s) will make regular payments to the trustee as follows:

          $760.00 per Month for 5 months
          $1,710.00 per Month for 55 months.

See Doc. #31.

          4.     The Debtor initially failed to account for the "step up" until month eight; then failed

to make full payment of $1,710.00; instead paying $1,520.00 monthly.

          5.     Accordingly, the Debtor has gradually incurred a $4,560.00 default in payments to

the trustee.
  Case 17-37321       Doc 39     Filed 02/15/19 Entered 02/15/19 14:38:57            Desc Main
                                   Document     Page 5 of 5


       6.      The Debtor proposes deferring the $4,560.00 delinquency to the end of the plan

term, and paying $1,810.00 monthly for the remaining plan term - beginning in March 2019.

       7.      Modifying the Debtor’s Plan will not prejudice the general unsecured creditors, as

they will continue to be paid in full, as provided for in the Debtor’s confirmed Plan.

       WHEREFORE, the Debtor respectfully requests this Court enter an Order Modifying

Debtor’s Plan to defer the $4,560.00 delinquency to the end of the plan term; to increase the

Debtor’s payments to the trustee from $1,710.00 to $1,810.00; and grant any other relief deemed

appropriate and equitable.

DATED: February 15, 2019                             Respectfully submitted,

                                                     RODERICK MAURICE YOUNG

                                                     By: /s/ Joseph S. Davidson

                                                     Joseph S. Davidson
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     jdavidson@sulaimanlaw.com
